Citation Nr: 1436126	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-27 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Human Immunodeficiency Virus (HIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION


The Veteran had active duty service from January 1978 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2013, the Board remanded the Veteran's claim for further development.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's HIV is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, HIV was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for HIV, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran has a current diagnosis of HIV.  See e.g., February 2014 VA examination report.  The crucial inquiry in this case is to the in-service incurrence and nexus elements of service connection.  

The Veteran's service treatment records include his October 1997 retirement examination, which reflected that the Veteran tested negative for HIV.  VA treatment records reflect that the Veteran was initially diagnosed with HIV in February 2007.  Throughout the appeal, he has consistently relayed his story.

The Veteran has contended that he contracted HIV in-service and that an incubation period for HIV can last 9 to 15 years, which explains why he was not diagnosed with HIV until February 2007.  See March 2009 claim, April 2009 statement, October 2009 Notice of Disagreement/statement, July 2010 Form 9.  The Veteran was afforded a VA examination in February 2014 and the opinion provided stated that it would only be with resort to mere speculation to opine whether the Veteran's HIV is caused by his military service.  An addendum VA medical opinion was obtained in June 2014.  This opinion stated in part:

It is not possible to objectively determine from the currently available objective evidence precisely when the [V]eteran was exposed to HIV and precisely when he became infected with HIV.
....
The length of the incubation period in most cases of HIV exposure does favor discovery of HIV conversion during the [V]eteran's military service as a result of the reported in service encounters, but cannot exclude conversion years later as a result of these reported exposures.
....
If the Appeals Management Center wishes to accept as fact that the [V]eteran's reported potential HIV exposures during his military service are his only potential HIV exposures, then it is at least as likely as not that the [V]eteran's current HIV is the result of his reported potential HIV exposures/risk factors documented during his military service and the result of his military service.
....
The [V]eteran reports encounters (one sexual and several tattoos) during his military service which are risk factors for HIV exposure.  The [V]eteran denies any other potential HIV exposures except for a tattoo received after his HIV conversion in 2007.  There is no current objective evidence for any other post-service/pre-conversion potential HIV exposure.  

The Board finds no evidence to the contrary of the Veteran's assertions.  Therefore, having found the Veteran's testimony credible, and after reviewing the referenced medical opinions, the Board finds that the evidence of record is in relative equipoise as to whether the Veteran's HIV is related to his active service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection HIV is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

ORDER

Entitlement to service connection for HIV is granted.  

____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


